        Case 2:21-cr-00002-BWA-KWR Document 25 Filed 05/25/21 Page 1 of 1

                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                 CRIMINAL NO. 21-2

VERSUS                                                   SECTION M (4)

PATRICK HUSE


                                      NOTICE OF TRIAL
                                    (Previously set 4/12/2021)

Take Notice that this criminal case has been set for TRIAL on August 9, 2021, at 9:00 a.m. before
Judge Barry W. Ashe, 500 Poydras Street, Courtroom C-351, New Orleans, LA 70130. A final Pretrial
Conference will be held on July 21, 2021 at 10:30 a.m.

                IMPORTANT NOTE: PHOTO I.D. IS REQUIRED TO ENTER THE BUILDING
PERSONS ON BOND MUST REPORT TO THE DEPUTY U.S. MARSHAL IMMEDIATELY OUTSIDE THE
AFORESAID COURTROOM FOR EVALUATION AND SEARCH 15 MINUTES PRIOR TO APPEARANCE.

  DATE: May 25, 2021                                CAROL L. MICHEL, CLERK
                                                    By: Cherie Charles, Deputy Clerk
  TO:
  PATRICK HUSE                                      AUSA: Spiro G. Latsis, T.A.
                                                          spiro.latsis@usdoj.gov
  COUNSEL FOR HUSE:                                        Jeffrey Ryan McLaren
  Brian J. Capitelli                                       ryan.mclaren@usdoj.gov
  brian@capitelliandwicker.com
  Tyffani A. Lauve                                  U.S. Marshal
  tyffani@capitelliandwicker.com
                                                    U.S. Probation/Pretrial Services Unit

                                                    JUDGE ASHE

                                                    MAGISTRATE JUDGE

                                                    COURT REPORTER COORDINATOR

                                                    FOREIGN LANGUAGE INTERPRETER:
                                                    NO

  If you change address, notify                     Special Agent Matt Myles
  Clerk of Court by phone,                          Environmental Protection Agency
  (504) 589-7703
